Citation Nr: 1120792	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to December 1984.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The Veteran's claims file comes from the VA Regional Office in Los Angeles, California (RO).  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a low back disorder which is related to military service.

2.  The Veteran has a current diagnosis of a psychiatric disorder which is related to military service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active military service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A psychiatric disorder was incurred in active military service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 4.125 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issues involving the Veteran's claims for service connection for a low back disorder and a psychiatric disorder as the Board is taking action favorable to the Veteran by granting service connection for these disorders.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In the October 2003 claim that initiated this appeal, the Veteran reported that he was seeking service connection for posttraumatic stress disorder (PTSD) and bipolar disorder.  While VA adjudicates claims of entitlement to PTSD differently from claims for other psychiatric disorders, the symptoms of PTSD overlap sufficiently with those of other psychiatric disorder to make adjudication of these issues intertwined.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The medical evidence of record does not clearly demonstrate whether the Veteran has PTSD.  However, as the Board concludes herein that service connection is warranted for a general psychiatric disorder, adjudication of PTSD as a separate issue is unnecessary and any PTSD symptoms that do exist will be fully compensated by any evaluation assigned for a general psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard, 4 Vet. App. 384; see also Pelegrini, 17 Vet. App. 412.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

Low Back Disorder

The Veteran's service treatment records include multiple complaints, symptoms, and diagnoses of low back disorders.  In a December 1981 service treatment report, the Veteran reported feeling something "pull" in his low back after lifting a heavy radio the previous day.  After physical examination, the assessment was lumbosacral back pain secondary to activity.

In an October 1984 service treatment report, the Veteran complained of low back pain after moving furniture the previous day.  After physical examination, the assessment was musculoskeletal low back pain.  Subsequently, an October 1984 service radiologic report stated that, on views of the Veteran's lumbosacral spine, there was mild to moderate disc space narrowing at L5-S1, which might have been a normal variant, and some evidence of sclerosis under the end plate at the S1 side of the L5-S1 disc space.  In a second October 1984 service treatment report, the Veteran complained of low back pain.  After physical examination, the assessment was "same, unchanged."  In a third October 1984 service treatment report, the Veteran complained of low back pain.  After physical examination, the assessment was low back pain.

In a November 1984 service treatment report, the Veteran complained of low back pain which had returned after he reached across a car seat.  After physical examination, the assessment was lumbar paraspinous muscle spasm.  In a second November 1984 service treatment report, the Veteran complained of low back pain.  After physical examination, the assessment was musculoskeletal low back pain.

After separation from military service, in a December 1995 VA medical report, the Veteran reported that he had injured his back a year and a half before after falling off a telephone pole, and re-injured it in 1994 while carrying a ladder.

In a June 1996 VA medical report, the Veteran complained of chronic back pain "since 1985 while unloading things in the service."  The Veteran reported low back problems off and on since that time.  He reported that the symptoms increased after he fell off a telephone pole two and a half years before.  On physical examination, there was some tenderness of the paraspinous muscles, bilaterally, in the sacral spine area.

In a June 2001 VA outpatient medical report, the Veteran complained of a history of chronic low back pain due to an old injury with intermittent exacerbations.  He reported that he felt his back "go out on him" eight days before while pushing his car.  On physical examination, there was tenderness in the lumbosacral region, midline, and the Veteran had range of motion on forward flexion reduced to 45 degrees.  The assessment was exacerbation of chronic low back pain.

In an April 2005 VA outpatient medical report, the Veteran complained of low back pain.  He related the onset of the back pain to 1984, when he was in military service.  The Veteran reported that at that time he had experienced low back pain while carrying heavy mattresses, and that the pain had never resolved.  On magnetic resonance imaging (MRI) examination, at L4-5 there was posterior central disc bulging and an annular tear.  At L5-S1, there was posterior disc bulging abutting the descending Left S1 nerve root.

An April 2008 private MRI report stated that the Veteran complained of low back pain radiating to the bilateral legs.  After examination, the impression stated that the Veteran had a moderately large disc protrusion at the L4-5 level resulting in suspected left greater than right subarticular recess impingement on the L5 nerves, a central disc protraction at L3-4, and, at L5-S1, a leftward broad protrusion with possible left S1 impingement.

A June 2009 letter from a private physician stated that the Veteran reported low back pain since he was injured while lifting mattresses during military service.  The private physician stated that, after review of the Veteran's history, an MRI, and a physical examination, it was "my best medical judgment that his current pain is directly related to the injury sustained to his lumbar spine while in service."

A January 2010 VA spine examination report stated that the Veteran's claims file and medical records had been reviewed.  After physical examination, the diagnosis was lumbar disc protrusions at L3-4, L4-5, and L5-S1 with left S1 radiculopathy.  The examiner opined that the Veteran's low back disorder was "most likely caused by or a result of" the Veteran's in-service back pain which had an onset in 1981.  Following an extensive review of the pertinent evidence, the examiner further stated that "[r]epetitive lumbar strain which occurred while in the service can cause chronic back pain with disc bulging and lumbar radiculopathy."

The preponderance of the evidence of record shows that the Veteran has a current diagnosis of a low back disorder which is related to military service.  The Veteran's service treatment records show multiple complaints of low back pain and an in-service x-ray found abnormalities of the L5-S1 disc space.  In addition, the medical evidence of record documents numerous complaints of low back symptomatology since December 1995 and the Veteran has a current diagnosis of lumbar disc protrusions at L3-4, L4-5, and L5-S1 with left S1 radiculopathy.  While there is no objective medical evidence of low back symptomatology between the Veteran's separation from military service in December 1984 and the December 1995 VA medical report, the Veteran has reported that he continued to experience low back pain intermittently throughout that period of time, with additional periods of activity-related exacerbation.  The Veteran's statements are competent to demonstrate that he experienced low back pain between December 1984 and December 1995.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, the Board finds the Veteran's statements to be credible, as the Veteran's descriptions of his initial in-service injury are consistent with the description of that injury in the service medical records.

Finally, there are only two medical opinions of record which discuss the etiology of the Veteran's currently diagnosed low back disorder.  Both of these medical opinions state that the Veteran's currently diagnosed back disorder is likely related to his in-service low back injury.  Accordingly, the preponderance of the evidence of record shows that the Veteran has a current diagnosis of a low back disorder which is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for a low back disorder is warranted.

Psychiatric Disorder

The Veteran's service treatment records include numerous psychiatric complaints and diagnoses.  These diagnoses included alcohol dependence, poly-drug abuse, mixed personality disorder with borderline and antisocial features, adjustment disorder with depressed mood, and delayed grief reaction.

After separation from military service, a December 1995 VA medical report stated that the Veteran had been hospitalized for depression with suicidal and homicidal ideations.  He reported a history of depression since a back injury about one and a half years before.  The Veteran's discharge diagnoses were adjustment disorder with depressed mood, rule out substance induced mood disorder, and substance dependence.  The medical evidence of record shows that various psychiatric disorders have been consistently diagnosed since December 1995.

In a February 1996 VA medical report, the Veteran stated that he had been hospitalized for psychiatric symptoms six or seven times, with the first admission during his period of military service.

A January 2010 VA mental disorder examination report stated that the Veteran's claims file and medical records had been reviewed.  After mental status examination, the diagnosis was major depression.  In a November 2010 addendum, the examiner opined that the Veteran's symptoms were not consistent with PTSD and that

it is clear that the mental health condition seems to have first occurred during military service although there does not appear to be a caus[a]l relationship.  However, it does seem that there were factors at the time that the first symptoms began to emerge that exacerbated the condition suggesting that condition as currently observe[d] was as likely as not associated with his military service.

The preponderance of the medical evidence of record shows that the Veteran has a current diagnosis of a psychiatric disorder for VA purposes which is related to military service.  The Veteran's service treatment records include numerous psychiatric complaints and diagnoses and the Veteran has a current diagnosis of a psychiatric disorder.  In addition, there is only one medical report of record which addresses the etiology of the Veteran's currently diagnosed psychiatric disorder.  That record is the November 2010 VA mental disorder examination report addendum, which specifically stated that the Veteran's currently diagnosed psychiatric disorder is likely related to the psychiatric symptoms which first emerged during military service.  Accordingly, the preponderance of the evidence of record shows that the Veteran has a current diagnosis of a psychiatric disorder which is related to military service.  Gilbert, 1 Vet. App. at 56.  As such, service connection for a psychiatric disorder is warranted.


ORDER

Service connection for a low back disorder is granted.

Service connection for a psychiatric disorder is granted.



REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  In July 2009 the Board remanded these claims in part so that the Veteran could be afforded an audiological examination to determine the etiology of any hearing loss and tinnitus found.  This examination was conducted in January 2010, and the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to military service, in part due to the Veteran's own report that the symptoms began in 1986, after his separation from military service.  This statement contradicts another statement made by the Veteran in a June 2009 VA audiology note, in which he reported that he had experienced constant bilateral tinnitus since 1984.  Thus, the Board is presented with two conflicting lay statements and must make a determination as to how to weigh them.

Unfortunately, the Board cannot weight the statements made in the January 2010 VA audiological examination report, as part of the report is missing from the record.  Specifically, pages three and four are completely absent from the claims file, and the missing pages include the detailed description of the Veteran's reported history of noise exposure, not to mention the actual audiological examination findings themselves.  It is clear that this information was of record when the claims were readjudicated by the AMC, as the precise pure tone thresholds which are missing from the claims file are listed in a January 2011 supplemental statement of the case.  Accordingly, the evidence of record indicates that the AMC failed to associate these pages with the claims file after considering them in January 2011.  As such, the claims must be remanded so that a complete copy of the January 2010 VA audiological examination report can be obtained.  38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following actions:

1. The AMC must obtain a complete copy of the January 2010 VA audiological examination report and associate it with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After the above action has been completed, the appeal must be returned to the Board for appellate review.  If any pertinent additional evidence is associated with the claims file that has not been considered by the AMC, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his represented, and they must be afforded an opportunity to respond.  The appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


